Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Argument
1.	This communication is in response to applicant's 02/05/2021 Amendment in the application of Freda et al. for the "CONTROL SIGNALING IN LTE CARRIER AGGREGATION" filed 09/27/2018. This application is a continuation of 15/145,450, filed 05/03/2016, now U.S. Patent #10,123,316 which is a continuation of 13/726,093, filed 12/22/2012, now U.S. Patent #9,363,797 which Claims Priority from Provisional Application 61579645, filed 12/22/2011. This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 09/01/2020.  The amendment and response has been entered and made of record.  Claims 22-25, 27-36, 38-43 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
           Applicant’s argument with respect to the rejected claims (page 10, last paragraph) that the cited references fail to teach or suggest "receive a grant cancellation indicating a cancellation of an UL transmission that is scheduled to be transmitted".   Applicant’s attention is directed to Fig. 1 of Yamamoto et al. (US#9,100,948) for the resource control method, in which the L-GW 102 or the HeNB 101 determines whether or not the resource allocation to the UE 150, 151 should be maintained. Upon receiving a determination that the resource allocation should not be maintained, the L-GW 102 cancels the resource allocation to the UE 150, 151 (Col. 9, lines 13-17: resource cancellation indication process).  Furthermore, Cancellation indication (CI) may be referred to as an UL preemption indication, a discontinuous UL transmission indication, a suspending UL transmission indication, or the like - is an indication from a network to a UE to 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.         This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

7.        Claims 22-25, 28, 30, 33-36, 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Damnjanovic et al. (US#9,515,808) in view of Yamamoto et al. (US#9,100,948).
Regarding claims 22, 30, the reference discloses a method and system for transmitting control information in a carrier aggregation system for UL resource allocation, according to the essential features of the claims.  Damnjanovic et al. (US#9,515,808) discloses an apparatus for a wireless transmit receive unit (WTRU)/eNodeB (Fig. 23) comprising a processor configured to: receive a first resource grant allocating uplink (UL) resources (see Fig. 5B; Col. 2, lines 11-28: UL grants for an SCC may be sent on the PCC based on an uplink grant transmission timeline for the PCC); receive a grant cancellation via a Downlink Control Information (DCI) format indicating a UL resource grant cancellation (Fig. 2, Col. 5, lines 59+ : The PDCCH may carry downlink control information (DCI) such as downlink grants, uplink grants, etc ); determine, based on the grant cancellation, that at least one of the UL resources corresponding to the first resource grant is associated with the UL resource grant cancellation (see Figs. 4B, 5B & 7B, 8B; Col. 2, lines 11-28 & Col. 9, lines 1-29: UL grants for an SCC may be sent on the PCC based on an uplink grant transmission timeline for the PCC); cancel, based on the determination an UL transmission scheduled according to the first resource grant; and monitor for a second resource grant for UL resource allocation (Figs. 11-22, Col. 19, lines 43 plus: processes for operating on multiple CCs in which the UL grant for the second CC may be sent on (i) the first CC based on an UL grant transmission timeline for the second CC, or (ii) the first CC based on an UL grant transmission timeline for the first CC).
However, Dammnjanovic does not expressly disclose wherein receive a grant cancellation indication cancelling the allocation of the UL resources.   In the same field of endeavor, Yamamoto et al. (US#9,100,948) discloses a resource control to a communication system, which enable a wireless terminal device to access an internal network via a wireless base station device when the wireless terminal device performs handover to another wireless base station device.  The wireless base station device transmits, to the internal network connection device, a resource release request indicating a request to cancel the allocation of the resource to the wireless terminal device. Upon receiving the resource release request, the internal network connection device cancels the allocation of the resource (see Figs. 1, 12; Col. 2, lines 42-67 ;Col. 5, line 41 to Col. 6, line 12 & Col. 9, lines 13-17; Col. 16, lines 37-45: network connection device 102 cancels the allocation of the resource – UL resource cancellation indication).  It’s also noted that in dynamic resource reservation, an interrupted UL transmission indication, also referred to as UL Pre-emption Indication (ULPI), UL cancellation indication (ULCI), and other similar phrases, can be provided to a UE via a UE-group common DCI signaling so that a network entity can accommodate dynamic multiplexing of URLLC traffics, and are well known in the art.
Regarding claim 23, the references further teaches wherein receive the grant cancellation indication prior via a primary cell (Yamamoto et al.: Fig. 12; Col. 2, lines 42-67 ;Col. 5, line 41 to Col. 6, line 12).
Regarding claim 24, the references further teaches wherein monitor a physical downlink control channel (PDCCH) for the DCI format (Damnjanovic et al: see Fig. 2, Col. 4, line 53 to Col. 8, line 57). 
Regarding claim 25, the references further teaches wherein the grant cancellation indication is received prior to the UL transmission scheduled according to the first resource grant (Yamamoto et al.: Fig. 12; Col. 2, lines 42-67 ;Col. 5, line 41 to Col. 6, line 12 & Col. 9, lines 13-17; Col. 16, lines 37-45).
Regarding claim 28, the references further teaches wherein receive the second resource grant allocating UL resources; and send uplink transmissions using UL resources for the second resource grant on a condition that the WTRU receives no grant cancellation associated with the UL resources allocated in the second resource grant (Damnjanovic et al: see Fig. 2, 3A,B 11-22; Col. 4, line 53 to Col. 8, line 57 & Col. 19, lines 43 plus).
Regarding claim 42, the references further teaches wherein determine a mapping between the grant cancellation and the first resource grant based on the at least one of the UL resources associated with the UL resource grant cancellation (Yamamoto et al.: Fig. 12; Col. 5, lines 41-51 & Col. 16, lines 34).
Regarding claim 43, the references further teaches wherein determine the UL resource grant cancellation based on a presence or absence of a transmission on a symbol associated with the DCI format (Damnjanovic et al:  Fig. 2, Col. 5, lines 59+).
Regarding claims 33-36, they are method claims corresponding to the apparatus claims 22-25, 28, 42, 43 above. Therefore, claims 33-36 are analyzed and rejected as previously discussed with respect to claims 22-25, 28. 42, 43.
One skilled in the art would have recognized the need for effectively and efficiently facilitating support for aggregating component carrier in multi-radio coexistence, and would have applied Yamamoto’s novel use of the allocating a resource for transmission of control .
Allowable Subject Matter
8.	Claims 27, 31, 38 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein receive the second resource grant allocating UL resources for a third time interval; receive a grant suspension indication suspending the second resource grant, wherein the second resource grant is configured to be pending until the WTRU receives a grant confirmation indication confirming the second resource grant, the WTRU receives a third resource grant for UL resource allocation, or a timer on the second resource grant expires without receiving the grant confirmation indication or receiving the third resource grant; and send uplink transmissions using the UL resources allocated in the second resource grant on a condition that the WTRU receives the grant confirmation indication confirming the second resource grant, as specifically recited in the claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in 
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Feb. 22, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477